Citation Nr: 1314739	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine strain.  


REPRESENTATION

Veteran represented by:	Terri Perciavalle, Agent


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2007. 
This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran's August 2008 notice of disagreement included the denial of her claim of service connection for residuals of an upper respiratory infection.  However, her January 2009 VA Form 9, Appeal to Board of Veterans' Appeals, did not include this claim.  Therefore, the Board finds that it does not have jurisdiction over the upper respiratory infection claim.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").  

In February 2012, the Board remanded the claim presently on appeal as well as a claim to establish service connection for tinnitus for further evidentiary development.  In an October 2012 rating decision, the VA Appeals Management Center (AMC) granted the Veteran's claim to establish service connection for tinnitus; a 10 percent evaluation was assigned from May 28, 2007.  Since service connection was granted, the Veteran's appeal as to that issue has been resolved and is moot.  The Veteran has not disagreed with the assigned evaluation or the effective date.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Also, in the October 2012 rating decision, the AMC established service connection for radiculopathy of the left lower extremity associated with a lumbar spine strain; a 10 percent evaluation was assigned, effective from March 6, 2012.  The Veteran has not, to the Board's knowledge, expressed disagreement with the assigned evaluation or effective date of this award, and thus, this claim is not in appellate status.  Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

The Veteran's claim for an increased initial evaluation was readjudicated in an October 2012 supplemental statement of the case and returned to the Board.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board concludes that additional evidentiary development is necessary in order to allow VA to fulfill its duty to assist the Veteran, and to ensure that the Agency of Original Jurisdiction (AOJ) has reviewed all evidence pertinent to the Veteran's claim in the first instance, as per the wishes of her private agent.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 20.1304 (2012).  

In the February 2012 remand, the Board noted that the Veteran had indicated receiving prior treatment for her lumbar spine disability from a private chiropractor, and it was directed that the Veteran submit a completed release so that VA may obtain any pertinent, outstanding records from this source.  Although the Veteran did not submit a completed release for these records, in March 2012, she submitted treatment records from a private chiropractor dated December 8, 2008, and December 9, 2008.  

When the Veteran's claim was readjudicated in the October 2012 supplemental statement of the case, the AMC noted that the evidence reviewed was "delineated in [the] associated rating decision."  Review of the October 2012 rating decision reflects that, among the evidence reviewed in adjudicating the Veteran's claims, was a private chiropractic record dated on December 8, 2009.  Essentially, even assuming that a typographical error occurred and the private chiropractic record dated on December 8, 2008, was reviewed by the AMC, it appears that the record dated on December 9, 2008, was not reviewed in the first instance by the RO or AMC in connection with the Veteran's claim.  

In January 2013 and February 2013 statements, the Veteran's private agent acknowledged the evidence of record which had not been considered in the first instance by the AOJ, and asserted that the Veteran did not waive AOJ jurisdiction of such, stating that the Veteran wished to have her claim remanded for that purpose.  38 C.F.R. § 20.1304 (2012).  

Further, electronic documents reflect that the RO established service connection for posttraumatic stress disorder (PTSD) with depression in a November 2011 rating decision.  The record before the Board is devoid of any evidence that the Veteran filed this claim for VA compensation, and the November 2011 rating decision refers to medical evidence that is not associated with the record before the Board and was not reviewed in the first instance by the AOJ in connection with the Veteran's claim on appeal.  

In light of above, it is reasonable to deduce that there are documents in VA's possession which may be pertinent to the Veteran's on appeal herein.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  On remand, the RO/AMC must obtain and associated with the record outstanding VA treatment records dated from March 21, 2012, to the present as well as any evidence which is referred to in the November 2011 rating decision.  

Lastly, as noted above, the Veteran did not submit a completed release concerning the identified outstanding records from her private chiropractor.  As this claim must be remanded for other matters, the RO/AMC should provide the Veteran with another VA Form 21-4142 and request that she complete it in favor of her private chiropractor (Dr. Betsill) and submit it to VA.  
Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA Form 21-4142 and request that she complete and submit it in favor of her private chiropractor, Dr. Betsill.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the RO or AMC is unable to secure same, notify the Veteran and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) explain that a decision will be made on the basis of the evidence of record, but that the claimant is not prohibit from submitting records at a later date if such submission is otherwise allowed.  Give the Veteran an opportunity to respond.

2.  Obtain copies of all VA treatment records from the VA Medical Center in Boise, Idaho, dated from March 21, 2012, to the present.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

3.  Take any action(s) necessary to ensure that all documents relating to any claim for VA compensation filed by the Veteran, to include all documents contained in any existent temporary file at the RO, are obtained and associated with the record.  

4.  After completing all requested development, if, and only if, the additional evidence indicates a worsening of the Veteran's symptoms of her lumbar spine disability, an appropriate examination should be scheduled.  The complete record should be made available to and reviewed by the examiner.  All indicated tests should be performed.  All findings and conclusions should be accompanied by complete rationale should be set forth in accordance with VA rating criteria.

5.  Thereafter, readjudicate the Veteran's claim in light of all relevant evidence on file, to include any additional evidence added as a result of this remand.  If any of the benefits sought on appeal is not granted to the Veteran's satisfaction, she and her agent should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


